         Case: 3:19-cr-00090-wmc Document #: 14 Filed: 07/24/19 Page 1 of 1

FEDERAL DEFENDER SERVICES
  OF WISCONSIN, INC.
LEGAL COUNSEL

                                                                                    22 East Mifflin Street
Craig W. Albee, Federal Defender                                                              Suite 1000
Krista A. Halla-Valdes, First Assistant                                       Madison, Wisconsin 53703

Joseph A. Bugni, Madison Supervisor                                               Telephone 608-260-9900
John W. Campion                                                                    Facsimile 608-260-9901
Shelley M. Fite
Anderson M. Gansner
Gabriela A. Leija
Peter R. Moyers
Ronnie V. Murray
Tom E. Phillip
Joshua D. Uller
Kelly A. Welsh
                                                 July 22, 2019

Honorable Stephen L. Crocker
United States Magistrate Judge
120 North Henry Street
Madison, Wisconsin 53703

         Re:       United States v. Frederick Kriemelmeyer
                   Case No. 19-cr-90-wmc

Dear Judge Crocker:

       The discovery is meant to be turned over in a week. Unfortunately, given the
uncertain nature of my representation of Dr. Kriemelmeyer and the precise form that
holds and the need for a protective order, the parties would request another week to turn
over the discovery. That will give me time to talk with Dr. Kriemelmeyer and for us all
to hammer out the protective order. Thus, I would request that the government be
alleviated of its current obligation until August 9.

       Thank you for your attention to this matter. Also, this letter in no way is meant to
insert myself beyond what Dr. Kriemelmeyer has laid out and does not waive his
previously stated constitutional and jurisdictional challenges to this case.

                                                     Sincerely,

                                                     /s/ Joseph A. Bugni

                                                     Joseph A. Bugni
                                                     Associate Federal Defender
Cc:      AUSA Elizabeth Altman
         Dr. Frederick Kriemelmeyer

                                          Milwaukee · Madison · Green Bay
